Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
12, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed May 12, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00312-CV
____________
 
IN RE WASHINGTON MUTUAL BANK, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 31, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52. 
Relator has not established that it is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed May 12, 2005.
Panel consists of
Justices Yates, Anderson, and Hudson.